          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 1 of 6
                                                                                                          United States Bankruptcy Court
                                                                                                               Southern District of Texas

                                                                                                                  ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                               September 07, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                 Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

 IN RE:                                                                CHAPTER 11
 LIMETREE BAY SERVICES, LLC, et al.,1                                  CASE NO.: 21-32351 (DRJ)
             Debtors.                                                  (Jointly Administered)
                                                                         (Docket No. 398)
 ORDER (I) AUTHORIZING THE RETENTION OF GLASSRATNER ADVISORY &
CAPITAL GROUP LLC DBA B. RILEY ADVISORY SERVICES TO PROVIDE CHIEF
  RESTRUCTURING OFFICER AND CERTAIN ADDITIONAL PERSONNEL, (II)
    DESIGNATING MARK SHAPIRO AS CHIEF RESTRUCTURING OFFICER
EFFECTIVE AS OF THE PETITION DATE, AND (III) GRANTING RELATED RELIEF

         Upon the Application (the “Application”)2 (I) Authorizing the Retention of GlassRatner

Advisory & Capital Group LLC dba B. Riley Advisory Services (“B. Riley”) to Provide the

Debtors with a Chief Restructuring Officer (“CRO”) and Certain Additional Personnel (“B. Riley

Personnel”), (II) Designating Mark Shapiro as CRO Effective as of the Petition Date, and (III)

Granting Related Relief, filed by the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned, jointly administered bankruptcy cases (collectively, the

“Chapter 11 Cases”); and the Court having reviewed the Application and the Shapiro Declaration;

and the Court having jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334;

and consideration of the Application being a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and the Court finding that the relief requested in the Application is in the best interests of the

Debtors’ estates, their creditors, and other parties-in-interest; and it appearing that due and




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2 Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Application.
          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 2 of 6




sufficient notice of the Application has been given by the Debtors under the circumstances and

that no other or further notice is required; and after due deliberation and good cause appearing

therefor, it is HEREBY ORDERED THAT:

         1.        Pursuant to sections 327(a) and 328 of the Bankruptcy Code, Bankruptcy Rules

2014 and 2016, and Bankruptcy Local Rule 2014-1 and 2016-1, the Debtors are hereby authorized

to (i) retain B. Riley as restructuring advisors to the Debtors, and (ii) to designate Mark Shapiro as

the Debtors’ CRO effective as of the Petition Date on the terms set forth in the Application, the

Shapiro Declaration, and Engagement Agreement, attached as Exhibit A to the Application, as

modified by this Order.

         2.        B. Riley shall file monthly, interim, and final fee applications for allowance of

compensation for services rendered and reimbursement of expenses incurred in accordance with

the procedures set forth in sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, and any other applicable orders and procedures of this Court including the Interim

Compensation Order. For billing purposes, B. Riley personnel providing services on an hourly

rate basis shall keep their time in one tenth (1/10) hour increments, XXXXXXXXXXXXXXXXX
                                                                      and B. Riley shall make a

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
reasonable effort to comply with the U.S. Trustee’s requests for information and additional

XXXXXXXXXXXXXXXXXXXXX
information documentation.

         3.        In the event that, during the pendency of these chapter 11 cases, B. Riley seeks

reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time records

from such attorneys shall be included in B. Riley’s fee applications and such invoices and time

records shall be in compliance with the Local Rules, and shall be subject to approval of the Court

under the standards of sections 330 and 331 of the Bankruptcy Code, without regard to whether

such professional has been retained under section 327 of the Bankruptcy Code; provided, however,

                                                   2
4847-9992-7033.1
          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 3 of 6




that B. Riley shall not seek reimbursement from the Debtors’ estates for any fees incurred in

defending any of B. Riley’s fee applications in these chapter 11 cases; and further, provided,

however, that B. Riley shall not charge a markup to the Debtors with respect to fees billed by

contract attorneys who are hired by B. Riley and shall ensure that any such contract attorneys are

subject to conflict checks and disclosures in accordance with the requirements of the Bankruptcy

Code and Bankruptcy Rules.

         4.        Notwithstanding anything to the contrary in the Engagement Agreement, B. Riley’s

retention may only be terminated by Court order.

         5.        Notwithstanding anything in the Application, the Engagement Letter, the Shapiro

Declaration, or any exhibit(s) related thereto to the contrary:


              a. B. Riley shall not act in any other capacity (for example, and without limitation, as
                 an investment banker, claims agent/claims administrator, or investor/acquirer) in
                 connection with the above-captioned cases.

              b. In the event the Debtors seek to have B. Riley personnel assume executive officer
                 positions that are different than the position(s) disclosed in the Application, or to
                 materially change the terms and scope of the engagement, a motion to modify the
                 retention shall be filed.

              c. No principal, employee or independent contractor of B. Riley shall serve as a
                 director of any of the above-captioned Debtor(s) during the pendency of the above-
                 captioned cases other than Mark Shapiro, solely in connection with his appointment
                 as Chief Restructuring Officer for the Debtors.

              d. Any success fees, transaction fees, or other back-end fees shall be approved by the
                 Court at the conclusion of the case on a reasonableness standard and are not being
                 pre-approved by entry of this Order.

              e. The Debtors are permitted to indemnify those persons serving as executive officers
                 on the same terms as provided to the Debtors’ other officers and directors under the
                 corporate bylaws and applicable state law.



                                                   3
4847-9992-7033.1
          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 4 of 6




              f. For a period of three years after the conclusion of the engagement, neither B. Riley
                 nor any of its affiliates shall make any investments in the Debtors or the
                 Reorganized Debtors.


              g. B. Riley shall disclose any and all facts that may have a bearing on whether the
                 firm, its affiliates, and/or any individuals working on the engagement hold or
                 represent any interest adverse to the Debtors, its/their creditors, or other parties in
                 interest. The obligation to disclose identified in this subparagraph is a continuing
                 obligation.


         6.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

         7.        To the extent that there is any inconsistency between this Order, the Engagement

Agreement, the Shapiro Declaration, and/or the Application, the terms of this Order shall govern.

         8.        The following indemnification procedures are approved during the pendency of this

case:

              a. As set forth and subject to the limitations in subparagraph (c) below, B. Riley shall
                 not be entitled to indemnification, contribution or reimbursement pursuant to the
                 Engagement Agreement for services, unless such services and the indemnification,
                 contribution or reimbursement therefore are approved by the Court;

              b. The Debtors shall have no obligation to indemnify B. Riley, or provide contribution
                 or reimbursement to B. Riley, for any claim or expense that is either: (i) judicially
                 determined (the determination having become final) to have arisen from B. Riley’s
                 gross negligence, willful misconduct, fraud, breach of fiduciary duty, if any, bad
                 faith or self-dealing, or (ii) settled prior to a judicial determination as to B. Riley’s
                 gross negligence, willful misconduct, breach of fiduciary duty, or bad faith or self-
                 dealing but determined by this Court, after notice and a hearing to be a claim or
                 expense for which B. Riley should not receive indemnity, contribution or
                 reimbursement under the terms of the Agreement as modified by this Order; and

              c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in
                 these Chapter 11 Cases (that order having become a final order no longer subject
                 to appeal), and (ii) the entry of an order closing these Chapter 11 Cases, B. Riley
                 believes that it is entitled to the payment of any amounts by the Debtors on account
                 of the Debtors’ indemnification, contribution and/or reimbursement obligations
                 under the Engagement Agreement (as modified by this Application), including

                                                     4
4847-9992-7033.1
          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 5 of 6




                   without limitation the advancement of defense costs, B. Riley must file an
                   application therefore in this Court, and the Debtors may not pay any such amounts
                   to B. Riley before the entry of an order by this Court approving the payment. This
                   subparagraph (c) is intended only to specify the period of time under which the
                   Court shall have jurisdiction over any request for fees and expenses by B. Riley for
                   indemnification, contribution or reimbursement, and not a provision limiting the
                   duration of the Debtors’ obligation to indemnify B. Riley. All parties in interest
                   shall retain the right to object to any demand by B. riley for indemnification,
                   contribution or reimbursement.


         9.        B. Riley shall provide ten (10) business days’ notice to the Debtors, the U.S.

Trustee, and any official committee before any increases in the hourly rates set forth in the

Application, the Shapiro Declaration or the Engagement Letter are charged to the Debtors. The

U.S. Trustee retains all rights to object to any rate increase on all grounds, including the

reasonableness standard set forth in section 330 of the Bankruptcy Code, and the Court retains the

right to review any rate increase pursuant to section 330 of the Bankruptcy Code.

         10.       B. Riley is authorized to apply the Retainer to satisfy any unbilled or other

remaining prepetition fees and expenses B. Riley becomes aware of during its ordinary course

billing review and reconciliation. The remaining balance of the Retainer held by B. Riley shall be

held by B. Riley as security throughout these chapter 11 cases until B. Riley’s fees and expenses

are fully paid.

         11.       To the extent the Debtors wish to expand the scope of B. Riley’s services beyond

those services set forth in the Engagement Letter, the Shapiro Declaration or this Order, the

Debtors shall be required to seek further approval from this Court. The Debtors shall file notice of

any proposed additional services (the “Proposed Additional Services”) and any underlying

engagement agreement with the Court and serve such notice on the U.S. Trustee, any official

committee appointed in these chapter 11 cases, and any party requesting notice under Bankruptcy

Rule 2002. If no such party files an objection within 14 days of the Debtors filing such notice, the
                                                    5
4847-9992-7033.1
          Case 21-32351 Document 535 Filed in TXSB on 09/07/21 Page 6 of 6




Proposed Additional Services and any underlying agreement may be approved by the Court by

further order without further notice or hearing.

         12.       B. Riley shall use its best efforts and will coordinate with the Debtors and their

other retained professionals, not to duplicate any of the services provided to the Debtors by any of

their other retained professionals.

         13.       The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

         14.       Notwithstanding Bankruptcy Rule 6004(h) the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         15.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Application.


   Signed: September 07, 2021.
Dated:

                                                  ____________________________________
                                                __________________________________________
                                                  DAVID R.
                                                Honorable     JONES
                                                           David R. Jones
                                                  UNITED
                                                United StatesSTATES  BANKRUPTCY
                                                              Bankruptcy Judge  JUDGE




                                                   6
4847-9992-7033.1
